Citation Nr: 0330992	
Decision Date: 11/10/03    Archive Date: 11/17/03

DOCKET NO.  99-16 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral hearing 
loss.


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from April 1959 to March 
1961, and from December 1990 to June 1991.  Service records 
show that he also served on periods of active duty for 
training and inactive duty training.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in July 1998 by the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In August 2002, the 
Board requested, by means of a memorandum, that additional 
development of the evidence be undertaken.  The case is 
again before the Board for appellate consideration.


REMAND

In its August 2002 memorandum, the Board requested that 
specific development be accomplished, to include, inter 
alia, obtaining all service medical records and identified 
VA outpatient records.  A review of the veteran's claims 
file upon its return from the RO does not demonstrate that 
such development was in fact undertaken.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the Board, when actions sought by remand have not been 
accomplished, is to again remand the case to the RO; see 
Stegall v. West, 11 Vet. App. 268 (1998).  

In that regard, the Board notes that, while the VA 
examinations requested by the Board in its memorandum were 
accomplished, the opinions presented therein were rendered 
without the benefit of review and consideration of 
potentially relevant evidence; to wit, the evidence that 
could have been obtained had the development discussed above 
been undertaken.  The Board is of the opinion that the 
medical records from the veteran's first period of service, 
and the records of VA medical treatment he claims to have 
been accorded for his hearing impairment, would be of 
significant probative value in determining whether his 
current bilateral hearing disability is related to his 
service; it follows that such records would also be relevant 
to review of his file by the examining audiologist and 
pertinent to the opinion by that audiologist as to the 
etiology of that disability.

The Board further notes that the United States Court of 
Appeals for the Federal Circuit, in a decision promulgated 
on September 22, 2003, invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.A § 5103(b)(1).  Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, 
-7010 (Fed. Cir. Sept. 22, 2003).  The Federal Court made a 
conclusion similar to the one reached in DAV v. Principi, 
supra (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  In the more recent decision, the Federal Court 
found that the 30-day period provided in § 3.159(b)(1) for 
response to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for 
response.  Therefore, since this case is being remanded for 
additional development, the RO must take this opportunity to 
inform the veteran that, notwithstanding any information 
previously provided, a full year is allowed to respond to a 
VCAA notice.

This case is accordingly REMANDED for the following:

1.  The RO should request that the 
National Personnel Records Center (NPRC) 
furnish the veteran's service medical 
records from his first period of service 
(April 1959 to March 1961), along with 
service medical records compiled during 
all periods of active duty for training 
and inactive duty training prior to 
1985.  If NPRC indicates that no such 
records are available at that facility, 
the RO should request that other 
possible sources of those records, to 
include but not necessarily limited to 
Louisiana National Guard and reserves 
records repositories, furnish any and 
all such records available.  The RO 
should also request that the veteran 
furnish any and all service medical 
records in his possession from these 
periods of service.

2.  The RO should request that the New 
Orleans, Louisiana, VA Medical Center 
furnish legible copies of all medical 
records prepared pursuant to treatment 
accorded the veteran for hearing 
problems.

3.  The veteran should be requested to 
furnish copies of all medical records he 
has in his possession that pertain to 
treatment accorded him for hearing 
problems.

4.  The veteran should be requested to 
furnish the names and addresses of any 
and all non-VA health care providers who 
accorded him treatment for hearing 
problems, to include any such health 
care providers from whom he sought 
treatment in the course of his civilian 
employment.  Following receipt of such 
information, and duly executed 
authorization for the release of private 
medical records, the RO should request 
that all health care providers 
identified by the veteran furnish 
legible copies of clinical records 
prepared pursuant to treatment accorded 
him for hearing problems.

5.  Following completion of the above 
actions, the RO should forward the 
veteran's claims folder to VA audiometry 
and otolaryngological specialists, for 
them to render medical opinions as to 
whether the bilateral hearing loss 
exhibited by the veteran in December 
2002 is as likely as not causally 
related to excessive inservice noise 
exposure (e.g., to jet aircraft engines) 
while working in aircraft maintenance.

6.  The RO is to review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well 
as with 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and with any other 
applicable legal precedent.

7.  Following completion of the above 
actions, the RO is to review the 
veteran's claim and determine whether 
service connection for bilateral hearing 
loss can now be granted.  If the 
decision remains adverse to the veteran, 
he should be furnished with a 
Supplemental Statement of the Case, and 
with the appropriate period of time 
within which to respond thereto.  The 
case must then be returned to the Board 
for further review, as warranted.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.

The veteran need take no action until he is so informed.  
The purposes of this REMAND are to obtain additional 
evidence and to address due process concerns.  No inference 
as to the ultimate disposition of this claim should be made.



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




